Citation Nr: 1451941	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1962.  He died in June 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In August 2013, the appellant testified during a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Specifically, the Board finds a remand is necessary to ensure that all private and VA treatment records are associated with the file, and to obtain an addendum VA medical opinion.

Relevant to outstanding records, the Board notes that an authorization and consent form (VA Form 21-4142) was received from the appellant in August 2008 pertaining to vascular treatment the Veteran received in October 2007 at UNM Medical Group, but there is no corresponding request for these records or a negative response.  On remand, after obtaining any necessary authorization from the appellant, the AOJ should request all records from UNM Medical Group.  In addition, to ensure that all relevant medical records have been obtained, the appellant should be given an opportunity on remand to identify all the private facilities where the Veteran was treated and, after obtaining any necessary authorization, the AOJ should obtain such records.  

The Board also notes that in April 2013, the RO requested VA treatment records from the Albuquerque VAMC pertaining to a claim for service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151, for lack of proper treatment for a sore on the Veteran's foot that resulted in gangrene.  In May 2013, VA treatment records were received from the Albuquerque VAMC dating from May 13, 2009 to June 23, 2009.  It appears, however, that the records received are incomplete.  Specifically, an anesthesiology consultation note dated May 29, 2009, shows diagnosis of right foot gangrene with notation that arteriogram surgery was scheduled for June 2, 2009.  There are no additional treatment records until a primary care note dated June 4, 2009, which indicated that the Veteran "was seen last week with gangrene of foot and immediately referred to podiatry."  The next available VA treatment note is a vascular surgery consultation note dated June 10, 2009.  Physical examination showed gangrene of the right and left lower extremities.  Diagnostic assessment was severe peripheral vascular disease with extensive lower extremity occlusive disease that had progressed to dry gangrene of the right lower extremity.  It was noted that the Veteran was not interested in surgical amputation and he did not want to undergo lengthy bypass with general anesthesia and intubation due to poor pulmonary status and risk of not being extubated postoperatively.  He decided to proceed to hospice care.  

On review, there are no records available as to whether the angiogram occurred on June 2, 2009 as noted in the May 29, 2009 anesthesiology consultation note.  There are also no records for review pertaining to the referral to podiatry as alluded to in the primary care note dated June 4, 2009.  The absence of such records is suggestive that the records obtained may be incomplete.  Accordingly, complete VA treatment records must be obtained from the Albuquerque VAMC dating since January 2009, to include all medical records, surgical records, hospital clinical records, nurses' notes, and any other documentation pertaining to sores on the Veteran's lower extremities.

The appellant has alleged several theories regarding the claim for service connection for the cause of the Veteran's death.  First, the appellant has alleged that the Veteran's service-connected lumbosacral spine degenerative joint disease with arthritis, and degenerative joint disease of his right hip and bilateral knees caused or contributed to the cause of the Veteran's death in that her independent research on WebMD states that inflammation in the body due to arthritis can lead to other diseases of the heart, lungs, and vascular system.  See August 2009 statement, January 2010 Notice of Disagreement, and August 2013 Videoconference hearing transcript.  

Also, in her January 2010 notice of disagreement, the appellant alleged that the Veteran's VA medical providers either did not effectively or timely treat sores on the Veteran's feet which ultimately developed gangrene which is listed on the Veteran's death certificate as a direct cause of death.  Dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151 can be awarded when the death of the Veteran was caused by treatment or examination furnished by VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  If VA failed to timely diagnose and properly treat the disease, proximately causing the continuance or natural progress of the disease, benefits may be granted. § 3.361(c)(2).  

A review of the record shows that a VA medical opinion regarding whether the Veteran's service-connected disabilities caused or contributed to the cause of his death was obtained in October 2009, however, the examiner only addressed the theory set forth by the Veteran's VA primary care physician, Dr. Volk, to the effect that the Veteran's service-connected degenerative disc and joint disease were contributing factors in the cause of the Veteran's death in that they debilitated the Veteran and resulted in his in ability to participate in routine exercise which may have slowed the progression of his non service-connected diabetes mellitus and coronary artery disease, both of which contributed to the Veteran's premature demise.  The examiner did not address the appellant's theories of entitlement as to the cause of the Veteran's death to the effect that his service-connected disabilities caused inflammation, which could have led to his development heart, lung, and vascular disease, or her theory of entitlement under the provisions of 38 U.S.C.A. § 1151 regarding lack of or delay of treatment of sores on the Veteran's feet which developed gangrene, which is listed as a primary cause of the Veteran's death.  Therefore, a medical opinion addressing each theory is needed.  See 5103A(a)(1).

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with proper VCAA notice that includes: (a) a statement of the conditions for which the Veteran was service-connected at the time of his death (degenerative disc disease and arthritis of the lumbosacral spine, degenerative joint disease of the right hip, and degenerative joint disease of the bilateral knees); (b) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected; (c) information necessary to establish an effective date; and (d) the requirements needed to substantiate a claim for the cause of the Veteran's death under § 1151.  

2. Request that the appellant identify all private treatment facilities where the Veteran was treated for any condition believed to be relevant to the cause of death.  Specifically request that she provide updated authorization necessary to enable VA to obtain private treatment records from UNM Medical Group pertaining to vascular treatment on October 22, 2007, as alluded to in VA 21-4142 received in August 2009.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from UNM Medical Group.  

Regardless of whether the appellant responds to the aforementioned request for assistance in obtaining relevant treatment records, obtain all records pertaining to the Veteran dated from January 2009 from the Albuquerque VAMC, to include all medical records, surgical records, hospital clinical records, nurses' notes, and any other documentation pertaining to sores on the Veteran's lower extremities.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate medical professional to obtain an opinion regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After a full review of the claims file, the examiner should offer an opinion and answer the following questions. 

(A) Were the Veteran's non service-connected conditions of chronic obstructive pulmonary disease, sepsis, Type II diabetes mellitus, coronary artery disease, and congestive heart failure at least as likely as not (i.e., 50 percent or greater probability) caused or aggravated by his service-connected lumbosacral spine degenerative disc disease with arthritis, degenerative joint disease of the right hip, and degenerative joint disease of the bilateral knees and, therefore, principal or contributory causes of the Veteran's death? 

(B) Is it at least as likely as not that the Veteran's service-connected disabilities of lumbosacral spine degenerative disc disease with arthritis, degenerative joint disease of the right hip, and degenerative joint disease of the bilateral knees, either singularly or jointly, were:

i) the principal cause of the Veteran's death?  That is, was any service-connected disability, singularly or with some other condition, the immediate or underlying cause of death, or was it etiologically related to the immediate or underlying cause of death?  

ii) a contributory cause of the Veteran's death?  That is, did a service-connected disability contribute substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

(C) Is it at least as likely as not that VA treatment caused the Veteran's death as a result of: 

(i) VA failing to timely diagnose and properly treat wounds on the Veteran's lower extremities with failure proximately causing development, progression, and/or continuance or natural progress of gangrene of the lower extremities? 

(ii) VA failing to exercise the degree of care that would be expected of a reasonable health care provider (such as carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault)?

(iii) An event not reasonably foreseeable based on what a reasonable health care provider would have foreseen (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)?

(D) Finally, was the Veteran's cause of death otherwise related to his period of military service from December 1960 to December 1962?

A complete rationale for all opinions expressed should be provided for each question above described.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



